Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Regarding claim 4, the claim limitation “means for resetting a cooking time to 0…” has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a generic placeholder “means” coupled with functional language “resetting a cooking time to 0…” without reciting sufficient structure to achieve the function. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 4 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appear to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: [para. 0037, lines 4-7, Detailed Description, cited:[ "the door may have a door sensor for sensing an open or close state of the door.  The cooking cycle may be pre-maturely terminated by opening the microwave oven door and activating the door sensor.  When the door is opened all remaining cooking time is set to 0…].
Regarding claim 7, the claim limitation “means for signaling when the pre-set cooking time is completed…” has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a generic placeholder “means” coupled with functional language “for signaling when the pre-set cooking time is completed … or control output of the first working coil.” without reciting sufficient structure to achieve the 
A review of the specification shows that the following appear to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: [para. 0041, lines 6-7, Detailed Description, cited:[ "the signal emitted by the signaling means may be for example a visible and/or audible signal…].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The current view of the courts is that there is nothing inherently ambiguous or uncertain about a negative limitation. So long as the boundaries of the patent protection sought are set forth definitely, albeit negatively, the claim complies with the requirements of 35 U.S.C. 112, second paragraph. Some older cases were critical of negative limitations because they tended to define the invention in terms of what it was not, rather than pointing out the invention. Thus, the court observed that the limitation “the control panel assembly does not include: a power level button; an add time button; a single digit button; a clear button; a delay start button; a defrost button; an auto-defrost button; and one or more than one of: a convenience cooking button; an auto-reheat button; an off button; a stop button; and a clear button” was a negative limitation that rendered the claim indefinite because it was an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeijlon (US 8,835,821) cited by applicant.  Zeijlon discloses a control panel (14) assembly including: one or more than one operating button (18, 24, Figures 1-2) wherein the one or more than one operating button (18, 24) consisting of: one or more than one start button for actuating and then operating the initiating microwave generator for a pre-set cooking time (col. 1, lines 49-56).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeijlon (US 8,835,821) cited by applicant, in view of Imai et al (US 2014/0208957).  Regarding claim 1, Zeijlon disclose a microwave oven comprising a main body forming a cooking chamber having a front opening (10, 12, Figure 1); It is inherent to have a microwave generator for supplying microwaves to the cooking chamber; a door (12) movably-mounted  to the main body (10) for selectively closing the front opening (Figure 1); and a control panel (14) assembly including: one or more than one operating button (18, 24, Figures 1-2) wherein the one or more than one operating button (18, 24) consisting of: one or more than one start button for actuating and then operating the initiating microwave generator for a pre-set cooking time (col. 1, lines 49-56).  However, Zeijlon does not disclose a door sensor for sensing an open state of the door or close state of the door.  Imai discloses a door sensor for sensing an open state of the door or close state of the door (par. 0331).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Zeijlon a door sensor for sensing an open state of the door or close state of the door as taught by Imai in order to prevent the microwave operating while the door open. Regarding to claim 2, Zeijlon discloses a first single-input start button associated with a first preset cooking time (24, Figure 1; col. 1, lines 49-56; col. 3, lines 1-6, Figure 2).  Regarding to claim 3, Zeijlon .
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeijlon (US 8,835,821) cited by applicant, in view of Imai et al (US 2014/0208957) and further in view of Ryu (US 2004/0149743).  Zeijlon/Imai discloses substantially all features of the claimed invention except the locking device is a cover.  Ryu discloses a locking device is a cover (30, Figure 1).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Zeijlon/Imai the locking device is a cover as taught by Ryu in order to shut off the microwave power when the cover is closed. Regarding claim 13, Ryu discloses a carousel (14, Figure 2).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeijlon (US 8,835,821) cited by applicant, in view of Imai et al (US 2014/0208957) and further in view of Smith (US 4,507,530).  Zeijlon/Imai discloses substantially all features of the claimed invention except means for signaling when the pre-set cooking time is completed.  Smith discloses means for signaling when the pre-set cooking time is completed (col. 14, lines 4-9).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Zeijlon/Imai means for signaling when the pre-set cooking time is completed as taught by Smith in order to alert to the user that the cooking has been completed.
Claims 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeijlon (US 8,835,821) cited by applicant, in view of Imai et al (US 2014/0208957) and further in view of Torngren (US 5,493,119) cited by applicant.  Zeijlon/Imai discloses substantially all features of the claimed invention except one or more of a smoke detector and a vapor detector.  Torngren discloses one or more of a smoke detector and a vapor detector (col. 2, lines 5-13).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Zeijlon/Imai one or more of a smoke detector and a vapor detector as taught by Torngren in order to alert the user that there is something may not normal during cooking. Regarding claim 10, Torngren discloses the signaling means are a front panel light (12), an alarm system (col. 2, lines 5-13; col. 2, lines 54-57; col. 3, lines 14-34). Regarding claim 12, Torngren discloses the activation of the smoke and/or vapor detector stops the cooking cycle and reset the cooking time to 0 minutes (col. 3, lines 45-63).
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeijlon (US 8,835,821) cited by applicant, in view of Imai et al (US 2014/0208957) and further in view of Tatsumu et al (US 20130020315).  Zeijlon/Imai discloses substantially all features of the claimed invention except a rotatable carousel.  Tatsumu discloses a microwave oven with a rotatable carousel (30).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Zeijlon/Imai a rotatable carousel as taught by Tatsumu in order to help heating the food evenly. 
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        April 28, 2021